ORDER

PER CURIAM.
Eric G. Gray appeals from the trial court’s judgment and sentence entered upon a jury verdict finding him guilty of first-degree involuntary manslaughter and armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err or abuse its discretion. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).